Citation Nr: 1028276	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to December 
1953, to include service aboard the USS WARE.  His active duty 
service was preceded and followed by service in the U.S. Naval 
Reserve.  His death occurred at his home in March 2005 and he is 
survived by his wife, who is the appellant in this matter.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in November 2005 by the 
VA ROIC in Philadelphia, Pennsylvania, denying the appellant's 
claim for service connection for the cause of the Veteran's 
death.  

Pursuant to her request, the appellant was afforded a hearing 
before the Board, sitting at the ROIC, in December 2007.  A 
transcript of that proceeding is of record.  At her hearing, the 
appellant requested that the record remain open for a period of 
60 days during which time she would attempt to solicit an opinion 
from the Veteran's treating physician, but no opinion evidence 
from the physician identified was thereafter received by the 
Board.  Records from Riddle Memorial Hospital were received by 
the Board in April 2008 and have been associated with the claims 
folder.  

This appeal is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on her part.



REMAND

The Veteran's certificate of death indicates that he died at home 
in March 2005, following which no autopsy was undertaken.  The 
immediate cause of death was listed as total body failure, due to 
or as a consequence of metastatic lung cancer.  Other significant 
conditions contributing to death, but unrelated to the immediate 
causes, were chronic bronchitis, a cerebrovascular accident, a 
history of prostate cancer, and benign prostatic hypertrophy.  

The appellant argues that the Veteran was exposed to asbestos 
during his Navy service and that such exposure led to the 
postservice onset of lung cancer and ultimately his death.  The 
appellant asserts that the Veteran had indicated to her during 
their marriage that he had been exposed to asbestos while serving 
aboard the USS WARE.  Also, she reports having been advised by 
the Veteran's treating physician following a lung biopsy that, in 
effect, the Veteran's cancer was asbestos-related.  In addition, 
she points to a June 2005 medical report prepared by the 
Veteran's treating physician, D.A. Teano, M.D., indicating a 
diagnosis of lung cancer, right lower lobe (non-small cell 
carcinoma) with metastasis to the distal humerus and adrenal 
gland, and including the following medical opinion:

[The Veteran] has a long history of smoking and 
asbestos exposure during his employment at the U.S. 
Navy, and within a reasonable degree of medical 
certainty, has caused his non-small cell cancer of 
the lung that has metatesized (sic) to the distal 
humerus and adrenal gland.  

On the occasion of a private hospital admission in January 2005, 
the Veteran was noted to have a positive history of tobacco use 
involving the smoking of two packs of cigarettes daily for 57 
years, prior work experience as a chemist's assistant with 
possible exposure to benzene, and positive exposure to asbestos.  
Various diagnostic studies including computed tomography scans 
and magnetic resonance imaging are shown to have been carried out 
during that January 2005 hospitalization, revealing various 
findings, but without any specific notation that the cancer 
identified was asbestos-related.  Clarification of this point by 
a medical professional on remand is needed.  As well, the results 
of the lung biopsy referenced by the appellant are not shown 
among available records.  Efforts to obtain a complete set of 
records, including biopsy reports, from the hospital facility and 
Dr. Teano are advisable.  

Service department records indicate that the Veteran's specialty 
while on active duty was that of a stock clerk.  

Asbestos is a fibrous form of silicate mineral of varied chemical 
composition and physical configuration, derived from serpentine 
and amphibole ore bodies.  M21-1MR, Part IV.ii.2.C.9.a (December 
13, 2005).  Common materials that may contain asbestos include 
steam pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  Id.  Inhalation of asbestos fibers can produce lung 
cancer.  M21-1MR, Part IV.ii.2.C.9.b.  Exposure may have been 
direct or indirect; the extent and duration of exposure are not 
relevant factors.  M21-1MR, Part IV.ii.1.H.29.a (July 20, 2009).  

Having been aboard the USS WARE while in service it is probable 
that the Veteran came into contact with asbestos, although the 
degree to which he was so exposed in service is not shown by the 
record.  There is also a history of possible benzene exposure 
prior to service and a 57-year history of cigarette smoking, 
neither of which was addressed by the private physician who has 
linked inservice asbestos exposure of the Veteran to his fatal 
lung cancer.  On that basis, additional medical input is deemed 
advisable in order to ascertain more clearly the role of the 
Veteran's presumed asbestos exposure and other factors in the 
development of metastatic lung cancer many years later.  

Procedurally, additional actions are also needed.  Notice is 
taken that the records received by the Board from Riddle Memorial 
Hospital in April 2008 were not accompanied with a waiver for 
their initial review by the RO.  At her December 2007 hearing, 
the appellant indicated that it was her intent to submit 
additional opinion evidence from Dr. Teano, for which a waiver 
for RO consideration was set forth orally, but such waiver did 
not include specifically the records from Riddle Memorial 
Hospital.  Remand to permit the AMC to consider initially such 
evidence on the RO's behalf is necessary.  

As well, it appears that VA has not fully or substantially 
complied with its duty to notify the appellant of the information 
and evidence needed to substantiate her claim.  In particular, 
notice under the holding in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), is lacking.   In Hupp, the Court of Appeals for Veterans 
Claims held that, when adjudicating a claim for dependency and 
indemnity compensation, VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  That Court concluded 
that, in general, section 5103(a) notice for a dependency and 
indemnity compensation case must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a claim 
based on a condition not yet service connected.  The Board 
acknowledges that none of the notices provided to the appellant 
were sufficiently detailed as to comply with the requirements of 
Hupp, and remand is necessary to furnish the required notice.

Accordingly, this matter is REMANDED for the following actions: 

1.  Ensure compliance with the VA's duties 
to notify and assist the appellant, to 
include specifically the preparation and 
mailing of a Hupp compliance letter to her.  

2.  After obtaining authorization, obtain 
all pertinent treatment records from Dr. 
Teano, Riddle Memorial Hospital, and any 
other medical provider, not already on 
file, for inclusion in the claims folder.  
Such records should include the report of 
one or more lung biopsies undertaken at the 
time of and following the Veteran's cancer 
diagnosis.  

3.  Thereafter, obtain a VA medical opinion 
in order to evaluate the nature and 
etiology of the Veteran's fatal lung 
cancer.  Request that the examiner review 
the claims file and note whether in fact 
the claims folder was provided and 
reviewed.  All pertinent final diagnoses 
should then be set forth.   

The VA examiner is asked to offer a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's lung cancer 
was caused by his inservice asbestos 
exposure.  The Veteran's possible benzene 
exposure prior to service and his 57-year 
history of cigarette smoking should also be 
discussed in terms of whether those events 
were causative factors in the development 
of the Veteran's fatal lung cancer, and, if 
so, to what degree.  

The examiner should also offer a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's lung 
cancer, chronic bronchitis, a 
cerebrovascular accident (CVA), a history 
of prostate cancer, or benign prostatic 
hypertrophy originated in service or, in 
the case of the lung and prostate cancer 
and CVA, whether such were present to a 
degree of 10 percent or more within the 
one-year period immediately following 
service discharge in December 1953.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship or a finding of aggravation; 
"less likely" weighs against the claim.  

A clear rationale for all opinions should 
be provided.

4.  Lastly, readjudicate the issue of 
entitlement to service connection for the 
cause of the Veteran's death, to include 
that evidence directly submitted to the 
Board in April 2008 from Riddle Memorial 
Hospital, and if the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and a 
reasonable period in which to respond, 
before the record is returned to the Board 
for further review.

No action is required of the appellant until she is notified by 
VA.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of the 
claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


